Wyly, J.
The plaintiffs appeal from the judgment dissolving tiie attachment sued out by tliem on the alleged ground that the defendant was about to mortgage, assign and dispose of his property with intent to defraud his creditors.
An examination of the evidence satisfies us that the attachment improperly issued and the court did not err in dissolving it. There is *270nothing to show that the defendant was about to dispose of or incumber his property with the intent of defrauding his creditors. On the-contrary, his business was going on in the usual manner and he was absent at the time endeavoring to adjust or effect an honorable settlement with his creditors.
This case is like that of Mouler & Dumestre v. Rosengarden 22 An. 531, where the attachment was dissolved because the evidence showed there was no intention to dispose of his property, on the part of the defendant, with the view to defraud his creditors.
Judgment affirmed.